Citation Nr: 1342555	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  10-12 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial higher rating for squamous cell carcinoma residuals of left lower leg scar, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial compensable rating for squamous cell carcinoma scars residuals of inner left nasal area lesion, left forearm, right forearm, and lateral chest wall.

3.  Entitlement to an initial higher rating for squamous cell carcinoma residual of left back, evaluated as 10 percent disabling from April 19, 2011, and evaluated noncompensably disabling prior to that date.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel  


INTRODUCTION

The Veteran had active duty service from July 1944 to July 1946 and from June 1951 to August 1952. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for a left lower leg scar (as a residual of squamous cell carcinoma) and assigned a 10 percent rating, and separately granted service connection for scars (as residuals of squamous cell carcinoma) of the inner left nasal area, left forearm, right forearm, lateral chest wall, and left back and assigned a noncompensable (0 percent) rating for that group of scars.  A Board hearing was held at the local RO in December 2010.  

This matter was remanded by the Board in March 2011.  In a June 2012 rating decision the RO granted a separate 10 percent rating for the left back scar, effective April 19, 2011.  This matter was again remanded in September 2012 and June 2013 for further development.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims (Court) held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU rating is warranted as a result of that disability.  In the present case, the Veteran is retired and has not alleged he is unemployable as a result of his scars.  As such, the Board does not find an indication in the record that reasonably raised a claim of entitlement to a TDIU rating.   


FINDINGS OF FACT

1.  From March 14, 2008 to March 27, 2013, the Veteran's scar of his left lower extremity was painful, but was not manifest by disfigurement, did not affect an area of at least 12 square inches, and did not cause a limitation of motion.  

3.  Prior to April 19, 2011, the Veteran's scar of his back was not tender, painful, or unstable; it was not manifest by disfigurement, did not cause a limitation of motion, and did not affect an area of at least 144 square inches.

4.  From April 19, 2011 to March 27, 2013, the Veteran's scar of his back was painful, but was not manifest by disfigurement, did not affect an area of at least 12 square inches, and did not cause a limitation of motion.  

5.  On March 27, 2013 examination, it was reported that there were more than 5 painful scars; there were no characteristics of disfigurement; scars were not shown to be deep, unstable, or cause limited motion; the total area affected did not exceed 144 square inches; and there has been no finding of functional limitation due to any of the scars.  


CONCLUSIONS OF LAW

1.  From March 14, 2008 to March 27, 2003, the criteria for a rating in excess of 10 percent for scars of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic Codes 7800-7806 (in effect prior to and as of October 23, 2008). 

2.  From March 14, 2008 to April 19, 2011, the criteria for a compensable rating in for scars of the back have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic Codes 7800-7806 (in effect prior to and as of October 23, 2008).

3.  From April 19, 2011 to March 27, 2013, the criteria for a rating in excess of 10 percent for scars of the back have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic Codes 7800-7806 (in effect prior to and as of October 23, 2008).

4.  Effective March 27, 2013, the criteria for a 30 percent rating for 5 or more painful scars (involving the left lower extremity, back, right upper extremity, left upper extremity, and anterior trunk/chest) under the revised criteria have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.118, Diagnostic Code 7804 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The notice requirements apply to all five elements of a service connection claim: 
(1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, a timely letter sent in April 2008 provided the notice contemplated by Dingess.  The Veteran was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.  The RO provided the Veteran with additional notice in November 2009 which listed the rating criteria and was otherwise compliant with Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to the effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist

Pursuant to VA's duty to assist, the Veteran was provided the opportunity to give testimony before the Board in October 2010.  

Additionally, VA has obtained pertinent treatment records, assisted the Veteran in obtaining evidence, and afforded the Veteran VA examinations in June 2009, April 2010, April 2011 (with May 2012 addendum), and March 2013.  The examiners reviewed the claims file, conducted the appropriate studies, noted the Veteran's assertions, and provided findings.  As such, the Board finds these examination reports and opinions to be thorough, complete, and sufficient upon which to base a decision with regard to the Veteran's claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Pursuant to the June 2013 Board remand, the Veteran was scheduled for an additional examination in July 2013.  The Veteran failed to appear.  Accordingly, the decision will be based on the evidence of record as it now stands without benefit of additional medical clarification. 

The Board notes that in the September 2012 remand, the Veteran was requested to complete an authorization to allow VA to obtain updated treatment records from his private dermatologist.  A letter (with authorization attached) was sent to the Veteran in September 2012.  The Veteran failed to return a completed authorization; therefore VA was unable to obtain these records.  


Factual Background 

The Board notes that it has reviewed all of the evidence in the Veteran's electronic claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran developed multiple blisters and skin lesions following exposure to mustard gas while in service.  Beginning in 1972, the Veteran began having the lesions removed.  Multiple lesions have been removed and biopsied over the years, leaving scars.  Scars are present on the Veteran's left inner nasal area, upper extremities, back, chest, and lower extremities.  The Veteran reports that every few months lesions develop which require a biopsy and removal, if found to be cancerous.  In December 2010, the Veteran testified he had over 20 scars.  At the most recent VA examination, the examiner noted the scars were too numerous to count.  

In June 2009, the Veteran underwent a VA examination in connection with his claim for scars.  The examiner noted that a scar was present in the inner left nasal area next to the left eye, with a hypopigmented area less than .05 centimeter where a lesion had been removed.  Two scars, measuring between 2 to 2.5 centimeters, were present on the left forearm.  These scars were not tender, stable, and neither depressed or elevated.  There was no inflammation, edema, or keloid formation.  There were scars on the right forearm measuring 2 centimeters, which were not tender or adherent to the underlying tissue.  No inflammation, elevation, or depression was noted.  A 3 x 0.7 centimeter scar was present on the Veteran's chest wall, slightly depressed, but not tender, and without inflammation or keloid formation.  Additionally there was a scar on the back measuring 3.5 x 0.5 centimeters.  This scar was stable, without ulceration, tenderness or inflammation.  Scars on the right and left lower extremities included a scar on the left lower leg measuring 6 centimeters in jagged formation, which was still tender, elevated and purplish in color.  At this time, this scar was still slightly unstable.  Additionally, below this scar there was a lesion measuring 3.5 centimeters, which was slightly elevated, purplish in color, and tender to the touch.  At the time of this examination, a lesion had just developed and not yet been biopsied on the right upper thigh.  The examiner also noted the Veteran had numerous additional keratotoic lesions all over his face, neck, anterior chest wall, posterior chest wall, abdomen, and upper and lower extremities.  The examiner concluded that all the described scars were non tender, flat, normal in color, mobile, without functional impact, and without evidence of in duration or skin breakdown.  

Following additional treatment by his dermatologist, the Veteran underwent a second VA examination in April 2010.  The examiner noted he had various scars in multiple areas.  The Veteran reported none of the scars cause pain, but some feel slightly numb.  The scars did not cause skin breakdown, bleeds, or open.  The Veteran reported the scars do not limit his daily activities.  The examiner identified scars on the left lower extremity (two scars measuring 7 cm x 2 mm and 4x 4.5 cm), left nasal area (1 x 1cm), eyelid (1 cm x1 mm), left upper extremity (three scars measuring 5 cm x 1 mm; 3 cm x 1 mm; 5 cm x 1 mm), right upper extremity (3 cm x 1 mm), right hand (2.5 cm x 1 mm), chest (two scars measuring 6 cm x 1 mm; 2.5 cm x 1 cm), and back (three scars measuring 5 cm x 1 mm; 6 cm x 1 cm,; 5 cm x 1 mm).  The examiner noted that all the scars identified were non-tender, flat, normal in color, mobile, without functional impact, without evidence of induration or skin breakdown.  The examiner further noted that the area of the scars described above may be found by multiplying the length by the width.  

The Veteran testified before the undersigned in December 2010.  During this hearing, the Veteran testified that he had at least 20 scars from carcinoma.  He further testified that all his scars were painful, and that he had pain when sleeping and sitting. 

On VA examination in April 2011, the Veteran again reported having lesions removed from all over his body.  The Veteran stated that he now used a left leg air brace because the scar on his left leg can be painful.  

The examiner identified an inner left nasal area scar next to the eye which was hypopigmented.  The scar measured 0.5 centimeter, was linear, not tender, not adhered to underlying tissue, smooth, stable, neither elevated or depressed, and superficial.  There was no inflammation, edema, or keloid formation.  No limitation of function was noted.  On the left forearm, two stable linear scars measuring 2.5 x 2.5 centimeters.  Neither scar was tender, there was no adherence to underlying tissue, and neither was elevated or depressed.  There was no inflammation, edema, or keloid formation.  A scar on the left elbow measured 1 x 1 centimeter.  It was erythematous (red), non-tender, smooth, stable, no loss of covering skin, neither elevated or depressed, and superficial.  There was no inflammation, edema, or keloid formation.  There was no limitation of function caused by this scar.  Scars on the right forearm measured 2 x 1 centimeters and were linear.  There was no inflammation, elevation, depression, or tenderness.  The scars were stable and superficial, without limitation of function.  This scar was hypopigmented.  Three scars were identified on the Veteran's chest wall.  The first scar, on the left side, measured 3 x 0.7 centimeters and was slightly depressed.  It was non-tender, smooth, stable, with no loss of covering skin or adherence to underlying tissues.  There was no inflammation, edema or keloid formation.  There was hypopigmentation.  No limitation of function was found on examination.  On the left lateral chest wall was a 1x1 centimeter area of erythema (redness) from recent lesion removal.  The area was non-tender, stable, with no loss of covering skin or adherence to underlying tissue, and it was neither elevated nor depressed.  This area was superficial, without inflammation, edema, or keloid formation.  Additional, a second area of erythema measuring 2.5 x 2.5 centimeters from another recent removal was identified on the chest wall.  This area was non-tender, stable, no loss of covering skin or adherence to underlying tissue, and it was neither elevated nor depressed.  This area was superficial, without inflammation, edema, or keloid formation.  A scar on the Veteran's back measured 3.5 x 0.5 centimeters.  The scar was stable and without ulceration; however the scar was tender to palpitation.  The scar was smooth, without inflammation, edema, or keloid formation.  The scar was slightly depressed and hypopigmented, but there was no limitation of function caused by the scar.   The Veteran also had a 5 x 2.5 centimeters scar on his abdomen.  It was non-tender, smooth, stable, with no loss of skin or adherence to underlying tissues.  There was no inflammation, edema or keloid formation.  There was hypopigmentation.  No limitation of function was found on examination.  Finally, a left leg scar measuring 7.5 x 2.5 centimeters was identified.  This scar was tender to palpation.  The scar was smooth, stable, no loss of skin or adherence to underlying tissue.  There was no inflammation, edema or keloid formation.  There was hypopigmentation.  No limitation of function was found on examination.   

In May 2012, following the March 2011 remand, an addendum was added to the April 2011 examination report.  This addendum stated that as of May 2011 there were no suspicious lesions on the skin.  Additionally, the addendum stated that there were multiple well healed scars identified by the Veteran as being due to excisions of malignant lesions.  The provider noted that less than 5 percent of the Veteran's body surface was covered, and less than 5 percent of exposed surface area was involved.  

In March 2013, the Veteran underwent another VA examination to determine the severity of his scars.  On examination, the examiner noted that there were five or more painful scars on the Veteran's trunk or extremities.  The Veteran described his pain as constant, even at night, and mostly on the left lower leg.  The scars did not result in loss of covering of skin and were not unstable.  The examiner noted the areas affected included the right upper extremity, left upper extremity, right lower extremity, left lower extremity, anterior trunk, posterior trunk.  For all these affected areas, the examiner concluded that the amount of scars was too numerous to count; however the examiner approximated the total area of the affected region was 3-5 square centimeters for all areas.  The examiner also identified a 3 centimeter scar on the Veteran's neck.  The examiner noted that none of the Veteran's scars of the head or neck were painful.  

The examiner concluded the scars did not result in limitation of function, nor result a limitation of the Veteran's ability to work.  Also, that the Veteran did not have any other pertinent physical findings, complications, conditions, signs, or symptoms associated with any scars.  

There are no subsequent medical records associated with the claims file following the March 2013 examination, and as noted above, the Veteran failed to appear for the July 2013 examination.  

Legal Criteria and Analysis 

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119  (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The pertinent criteria for evaluating skin disabilities is found in 38 C.F.R. § 4.118 of the Rating Schedule.  The Veteran's service connected scars have been rated by the RO under Diagnostic Code 7804 and 7805 for scars.  During the pendency of the claim, the rating criteria for evaluating skin disabilities, specifically scars, were amended effective October 23, 2008.  This amendment applies to all applications for benefits received by VA on or after October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008) (revising 38 C.F.R. § 4.118, Diagnostic Codes 7800-05). 

As the Veteran filed his claim for benefits in March 2008, the amendments would not ordinarily be applicable to the instant appeal unless he has requested review under the revised scar criteria.  The Veteran has asked for such consideration.  See December 2010 hearing transcript.  As such, the Board will consider both the old and revised criteria.  

      Criteria Effective before October 23, 2008

The Board will first discuss the appropriate rating for the Veteran's scar under the criteria in effect at the time he filed his claim.  

Under Diagnostic Code 7800 disfigurement of the head, face, or neck is evaluated as follows: with one or more characteristic of disfigurement (10 percent); or, with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids) ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement (30 percent).  Higher ratings of 50 and 80 percent require more severe findings.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

The 8 characteristics of disfigurement, for the purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more cm) in length; (2) scar at least one-quarter inch (.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpitation; (4) skin adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding 6 square inches (39 sq. cm); (6) skin texture abnormal (irregular, shiny, scaly, etc) in an area exceeding 6 square inches (39 sq cm); (7) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm); and (8) skin indurated an inflexible in an area exceeding 6 square inches (39 sq. cm).  Id. at Note (1).  

Under Diagnostic Code 7801, for scars, other than head, face, or neck, that are deep or that cause limited motion, a 10 percent rating is assigned for such scars that cover an area or areas exceeding 6 square inches (39 sq. cm.), a 20 percent rating is assigned for such scars that cover an area or areas exceeding 12 square inches (77 square centimeters), a 30 percent rating is assigned for such scars that cover an area or areas exceeding 72 square inches (465 square centimeters), and a 40 percent rating is assigned for such scars that cover an area or areas exceeding 144 square inches (929 square centimeters).  Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, were be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2):  A deep scar is one associated with underlying soft tissue damage. 

Under Diagnostic Code 7802, if a scar on other than the head, face or neck is superficial (not associated with soft tissue damage)  and does not cause limited motion, a maximum 10 percent rating is assigned if affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.

A superficial and unstable (involving frequent loss of covering of skin over the scar) scar will be assigned a maximum 10 percent rating under Diagnostic Code 7803.  38 C.F.R. § 4.118, Diagnostic Code 7803.

Similarly, a scar that is superficial and painful on examination will be assigned a maximum 10 percent rating under Diagnostic Code 7804.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Finally, Diagnostic Code 7805 provides that a scar may also be evaluated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

As the Veteran does not have any characteristics of disfigurement, a 10 percent or higher rating under Diagnostic Code 7800 is not warranted.  Although the scar of the nasal area was shown to be hypopigmented, the area of hypopigmentation does not exceed 6 square inches (39 square cm).  The Veteran's scars have not shown to be deep, nor have they been shown to cause limited motion.  As such, a rating under Diagnostic Code 7801 is not warranted.  Additionally, the total affected area does not measure 144 square inches (929 square cm) or greater; therefore a rating under Diagnostic Code 7802 is not warranted.  A rating under Diagnostic Code 7803 is not warranted, because the Veteran's scars have not shown to be unstable at any time during the evaluation period.  

The Veteran testified that he has pain with sleeping and sitting due to his scars, and used an air brace as a result of the pain from his left leg scar.  The Veteran is competent to report observable symptomatology, such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, his testimony is outweighed by the probative medical evidence of record.  Specifically, the April 2011 and March 2013 examinations, in which the examiners concluded the scars did not cause any limitation of function.  Additionally, the March 2013 examiner concluded that the scars did not result in limitation of the Veteran's ability to work.  In this case, the Board finds that the VA examinations of April 2011 and March 2013 to be the most probative evidence of the nature and severity of the functional limitations caused by the Veteran's scars, as they are based on a physical examination and contain sufficient information such that the Board is able to render an informed determination.  As there has not been a finding of functional limitation due to any of the scars, a compensable evaluation is not warranted under Diagnostic Code 7805.  

The scar of the Veteran's left lower extremity is currently rated 10 percent, or the maximum rating permitted under Code 7804.  With regard to the scar of the Veteran's back, at no time prior to April 19, 2011 was there objective evidence of pain; therefore a compensable rating prior to this date is not warranted.  However, since this date, there has been objective evidence of pain as shown on VA examination and the Veteran was assigned a 10 percent rating from that date, or the maximum rating permitted for pain.  

With regard to the remaining scars (including scars of the head/neck, upper right extremity, upper left extremity, and chest), there was no objective demonstration of pain until the March 27, 2013 examination.  Therefore, a 10 percent rating for painful scar would not be permitted prior that date.  The March 2013 examiner noted the Veteran's scars were painful, but he failed to specifically identify which scars were painful.  As noted earlier, the Veteran failed to appear for a VA examination which was directed by the Board to clarify the March 2013 examination findings.  The Board can therefore only look to the evidence of record albeit somewhat unclear.  

Additionally, the examiner noted that the scars of the head and neck were not painful.  Therefore, as there has been no objective evidence of pain with regard to the scars of the Veteran's head or neck during the pendency of the appeal, a compensable rating for a facial scar is denied.  

In short, there is no higher rating available for the scar of the Veteran's left lower extremity.  Prior to April 19, 2011, the scar on the Veteran's back was not shown to be painful and did not cause a limitation of function; after April 19, 2011, no higher rating is available for the painful scar of the back.  Additionally, prior to March 27, 2013, the remaining scars were not shown to be painful and did not cause a limitation of function; after March 27, 2013, a number of painful scars were reported, but the evidence now of record does not clearly show the number and location.    

      Criteria Effective From October 23, 2008

As discussed above the Veteran has requested consideration under the amended criteria.  This criteria is only applicable for the period on or after the effective dates of the new regulations, and if it proves more advantageous to the Veteran.  

Under the criteria that became effective October 23, 2008, Diagnostic Code 7800 was not changed in a manner that is outcome determinative in this case.  The eight characteristics of disfigurement, for the purposes of evaluation under Section 4.118, did not change.  Disfigurement of the head, face or neck is still evaluated as follows: with one or more characteristic of disfigurement (10 percent); or, with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids) ears (auricles), cheeks, lips); or, with two or three characteristics of disfigurement (30 percent).  Higher ratings of 50 and 80 percent require more sever findings.  
38 C.F.R. § 4.118, Diagnostic Code 7800.  

However, under the 2008 revisions, an amendment to Diagnostic Code 7800 found in Note (4) instructs the rater to separately evaluate disabling effects other than disfigurement that are associated with individual scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, under the appropriate diagnostic codes and apply § 4.25 to combine the evaluation(s) with the evaluation assigned under this diagnostic code.  Note (5) instructs the rater that characteristic(s) of disfigurement may be caused by one scar or by multiple.  

Under the revised Diagnostic Code 7801, burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear are assigned a 10 percent rating for an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.), a 20 percent rating for an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.), and a 30 percent rating for an area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.).  Note (1): A deep scar is one associated with underlying soft tissue damage.  Note (2):  If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck. 

Under revised Diagnostic Code 7802, burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear are assigned a 10 percent rating for an area or areas of 144 square inches (929 sq. cm.) or greater.  Note (1): A superficial scar is one not associated with underlying soft tissue damage.  Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7802.

Under revised Diagnostic Code 7804, scar(s) that are unstable or painful are assigned a 10 percent rating for one or two scars that are unstable or painful, a 20 percent rating for three or four scars that are unstable or painful, and a 30 percent rating for five or more scars that are unstable or painful.  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Under revised Diagnostic Code 7805, for other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The Board finds that the revised versions of Diagnostic Codes 7800, 7801, and 7802 are not applicable for the same reasons the earlier versions of these Diagnostic Codes were inapplicable.  Under the 2008 revisions, Diagnostic Code 7803 was removed.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Under the 2008 revisions, a compensable rating is not warranted under Diagnostic Code 7805 because the Veteran's scars did not produce any limitation of function or cause disabling effects.  As discussed previously, although the Veteran testified as to pain when sleeping and sitting, the probative medical evidence of record, specifically the examinations of April 2011 and March 2013, concluded there was no functional limitation as a result of the Veteran's scars, and no impairment in the Veteran's ability to work.  

Under the revised criteria of Diagnostic Code 7804, prior to March 27, 2013, the Veteran would only be entitled to a 10 percent rating for one or two painful scars (back and left lower extremity), as opposed to a separate 10 percent rating for each scar under previous Diagnostic Code 7804.  Additionally, beginning March 27, 2013, under the revised version of Diagnostic Code 7804, the Veteran would be entitled to a maximum rating of 30 percent for 5 or more painful scars.  Thus beginning March 27, 2013, the revised criteria are more advantageous for the Veteran.  Kuzma, 341 F. 3d 1327.  

As such, a rating of 30 percent beginning March 27, 2013 for 5 or more painful scars is warranted.  This is the maximum rating permitted under Code 7804.  Accordingly, effective March 27, 2013, a single 30 percent rating is assigned for all of the Veteran's service-connected scars in place of the separate ratings which were in effect prior to that date.  As of March 27, 2013, all of the scars are considered together under a single 30 percent rating. 

      Extraschedular Rating

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

In this case, the symptoms exhibited by the Veteran fit squarely within the criteria found in the relevant Diagnostic Codes for the disability at issue.  Specifically, the Veteran's complaint is of painful scars, which is explicitly addressed by Diagnostic Code 7804.  Additionally, the examinations of record concluded that during the whole of the appeal period, the Veteran's scars did not result in any functional limitations or impaired his ability to work.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted. 


ORDER

From March 14, 2008, to March 27, 2013, a rating in excess of 10 percent for scars of the left lower extremity is not warranted.  A compensable rating for scars of the back prior to April 19, 2011 is not warranted.  A rating in excess of 10 percent for scars of the back from April 19, 2011, to March 27, 2013 is not warranted.  To this extent, the appeal is denied. 

As of March 27, 2013, the ratings assigned under the old criteria of 38 C.F.R. § 4.118 are terminated and a single rating of 30 percent under the revised criteria for 5 or more painful scars is warranted.  To this extent, the appeal is granted, subject to the laws and regulations governing payment of VA monetary benefits.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


